Name: Decision of the EEA Joint Committee No 43/97 of 10 July 1997 amending Protocol 47 to the EEA Agreement, on the abolition of technical barriers to trade in wine
 Type: Decision
 Subject Matter: European construction;  consumption;  marketing;  beverages and sugar;  foodstuff
 Date Published: 1997-10-23

 23.10.1997 EN Official Journal of the European Communities L 290/29 DECISION OF THE EEA JOINT COMMITTEE No 43/97 of 10 July 1997 amending Protocol 47 to the EEA Agreement, on the abolition of technical barriers to trade in wine THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as the Agreement, and in particular Article 98 thereof, Whereas Protocol 47 to the Agreement was amended by Decision of the EEA Joint Committee No 4/96 (1); Whereas Commission Regulation (EC) No 2603/95 of 8 November 1995 amending Regulation (EEC) No 3201/90 laying down detailed rules for the description and presentation of wines and grape musts (2) is to be incorporated into the Agreement, HAS DECIDED AS FOLLOWS: Article 1 The following indent shall be added in point 26 (Commission Regulation (EEC) No 3201/90) in Appendix 1 of Protocol 47 to the Agreement:  395 R 2603: Commission Regulation (EC) No 2603/95 of 8 November 1995 (OJ L 267, 9. 11. 1995, p. 16). Article 2 The texts of Regulation (EC) No 2603/95 in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic. Article 3 This Decision shall enter into force on 1 August 1997, provided that all the notifications under Article 103 (1) of the Agreement have been made to the EEA Joint Committee. Article 4 This Decision shall be published in the EEA section of, and in the EEA supplement to, the Official Journal of the European Communities. Done at Brussels, 10 July 1997. For the EEA Joint Committee The President E. BULL (1) OJ L 102, 25. 4. 1996, p. 45. (2) OJ L 267, 9. 11. 1995, p. 16.